Cite as 27 I&N Dec. 227 (A.G. 2018)

Interim Decision #3918

Matter of A-B-, Respondent
Decided by Attorney General March 7, 2018
U.S. Department of Justice
Office of the Attorney General
The Attorney General referred the decision of the Board of Immigration Appeals to
himself for review of issues relating to whether being a victim of private criminal activity
constitutes a cognizable “particular social group” for purposes of an application for asylum
and withholding of removal, ordering that the case be stayed during the pendency of his
review.

BEFORE THE ATTORNEY GENERAL
Pursuant to 8 C.F.R. § 1003.l(h)(l)(i) (2017), I direct the Board of
Immigration Appeals (“Board”) to refer this case to me for review of its
decision. The Board’s decision in this matter is automatically stayed pending
my review. See Matter of Haddam, A.G. Order No. 2380-2001 (Jan. 19,
2001). To assist me in my review, I invite the parties to these proceedings
and interested amici to submit briefs on points relevant to the disposition of
this case, including:
Whether, and under what circumstances, being a victim of private criminal activity
constitutes a cognizable “particular social group” for purposes of an application for
asylum or withholding of removal.

The parties’ briefs shall not exceed 15,000 words and shall be filed on or
before April 6, 2018. Interested amici may submit briefs not exceeding 9,000
words on or before April 13, 2018. The parties may submit reply briefs not
exceeding 6,000 words on or before April 20, 2018. All filings shall be
accompanied by proof of service and shall be submitted electronically to
AGCertification@usdoj.gov, and in triplicate to:
United States Department of Justice
Office of the Attorney General, Room 5114
950 Pennsylvania Avenue, NW
Washington, DC 20530
All briefs must be both submitted electronically and postmarked on or
before the pertinent deadlines. Requests for extensions are disfavored.

227

